KMG AMERICA CORPORATION

EXECUTIVE INCENTIVE COMPENSATION PLAN

 

ARTICLE I

GENERAL PROVISIONS

 

1.1           Purposes. The Executive Incentive Compensation Plan (the “Plan”)
is intended to assist KMG America Corporation (the “Company”) and its affiliates
to:

 

 

a.

recruit and retain the caliber of executives necessary to sustain the success of
the Company;

 

b.

support corporate financial growth and operational objectives;

 

 

c.

establish a performance based rewards culture;

 

 

d.

encourage among executives a high level of ownership of Company stock;

 

 

e.

recognize the past and ongoing contributions of the Company’s founders;

 

 

f.

reward individuals based on objective measurement tempered by judicious

 

management discretion; and

 

g.

align the interests of the Company’s management with those of the Company and
its stockholders.

1.2           Components. The Plan will consist of three programs functioning in
concert to accomplish the above objectives. They will include an annual
incentive plan, a long-term incentive plan and equity ownership targets.

 

1.3           Administration of the Plan. The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”). The Committee shall have the authority to interpret and construe
the Plan and to adopt all necessary rules and regulations for administering the
Plan. All decisions and determinations of the Committee with respect to the Plan
shall be final and binding on all parties.

 

ARTICLE II

PARTICIPATION

 

2.1          Eligibility and Participation. Executive officers of the Company
shall be eligible to participate in the Plan and the Committee shall have the
sole authority to designate participants (“Participants”) in the Plan.

 

ARTICLE III

ANNUAL INCENTIVE COMPENSATION PLAN

 

3.1           Annual Incentive Performance Goals, Amount of Bonus Pool and
Target Bonus. The Annual Incentive Compensation Plan (“AICP”) is designed to
support the Company’s annual financial performance goals. Following the
beginning of each fiscal year of the Company (“Plan Year”), the Committee shall,
in its sole discretion, determine the amount of bonus pool for Participants for
such Plan Year (“Bonus Pool”) and the performance goals for each Participant.
The performance goals may relate to the Company, to individual participants or
such other criteria as the Committee deems appropriate. The Committee shall
establish the amount of the Bonus Pool to which each Participant may be eligible
by multiplying each Participant’s base rate of salary by a percentage value
assigned by the Committee to each Participant. Annually, the CEO shall be
eligible for an award ranging from 0% to 200% of annual base salary and the
other executive Participants shall be eligible for awards ranging from 0% to
100% of annual base salary.

 

3.2          Evaluation of Performance Goals for the Prior Plan Year. Within
ninety (90) days following the end of each Plan Year, the Committee shall
determine for Participants the extent to which the performance goals for the
previous Plan Year have been attained. The Committee may determine that a
Participant’s award for the Plan Year shall be less or more than the amount
earned by such Participant under the Plan, provided that, in no event shall the
aggregate of all such awards exceed the Bonus Pool. Subject to the terms of any
employment agreement between a Participant and the Company, only Participants
who are performing services for the Company as of the last day of any Plan Year
shall be eligible to receive an award for such Plan Year. The Committee shall
determine if a Participant is performing services at the end of a Plan Year.

 

 

1

 


--------------------------------------------------------------------------------

 

 

3.3           Payment of Awards. The payment of awards under the Plan shall
generally be made in cash. The Committee may elect to make payment to
Participants in restricted stock or a combination of cash and restricted stock.
The Company shall pay awards due under the Plan, less applicable payroll and
other withholdings, within 30 days following determination of the awards. Any
awards of restricted stock shall be made pursuant to the Company’s 2004 Equity
Incentive Plan.

 

 

ARTICLE IV

LONG-TERM INCENTIVE COMPENSATION PLAN

 

4.1           Purpose. The Long-Term Incentive Compensation Plan (“LTICP”) is
designed to support the Company’s financial performance goals. Under the LTICP,
participants are granted stock-based awards that vest when certain Company
financial targets are achieved. The awards are intended to compensate management
fairly compared to executives of peer companies and not solely in the
achievement of ownership goals.

 

4.2           Committee’s Sole Discretion . The Committee will have sole
discretion to determine financial performance goals for any award made to the
CEO and executive Participants pursuant to the LTICP and shall determine the
timing, amount and vesting requirements of such awards.

 

4.3           2004 Equity Incentive Plan. All equity based awards under the
LTICP will be made pursuant to the Company’s 2004 Equity Incentive Plan and will
be subject to the availability of shares of Company Common Stock under that
Plan.

 

ARTICLE V

EQUITY OWNERSHIP PLAN

 

5.1            Purpose. Significant ownership of Company Common Stock by
executives of the Company is essential to ensuring the on-going viability of the
Company. An ownership position by executives will provide them with a
perspective that leads to appropriate emphasis on day-to-day operations, annual
objectives and long-term goals. The Equity Ownership Plan (“EOP”) promotes these
objectives through individual stock ownership targets and stock-based grants.

 

5.2           Ownership Targets. The Committee will establish an initial stock
ownership target for each member of the Company’s executive management based on
position and other factors deemed relevant by the Committee. The Committee
expects that ownership targets will be achieved in no less than five years.
Achievement of annual and long-term incentive performance goals is expected to
result in adequate stock-based awards to meet ownership targets. After an
executive achieves the initial ownership target, the target will increase
following the exercise or vesting of a stock-based award according to a formula
approved by the Committee. All shares of Common Stock held by an executive will
count toward the ownership target, including shares held directly and shares
held beneficially. The Company’s Board of Directors may, in its sole discretion,
award incremental stock based awards to assist executives in meeting ownership
targets. Any stock based awards will be made under the Company’s 2004 Equity
Incentive Plan.

 

ARTICLE VI

MISCELLANEOUS

 

6.1           No Enlargement of Employee Rights. Nothing in the Plan shall be
construed to create or imply any contract of employment between any Participant
and the Company, to confer upon any Participant any right to continue in the
employ of the Company or to confer upon the Company any right to require any
Participant’s continued employment.

 

6.2           Rights Not Alienable. Any rights provided to a Participant under
the Plan may not be assigned, transferred or alienated, except by will or
pursuant to the laws of descent and distribution, and shall be earned only by
the Participant.

 

 

2

 


--------------------------------------------------------------------------------

 

 

6.3           Other Compensation Plans. The adoption of the Plan shall not
affect any other compensation plans in effect for the Company, nor shall the
Plan preclude the Company from establishing any other forms of compensation for
employees, officers or directors of the Company.

 

6.4           Amendment and Termination of Plan. The Company may amend, modify
or terminate the Plan at any time, but any such amendment, modification or
termination shall not adversely affect any rights of the Participants with
respect to the Plan, which had been awarded prior to such amendment,
modification or termination.

 

6.5          Governing Law. The Plan shall be interpreted and governed under the
laws of the Commonwealth of Virginia.

 

 

 

 

3

 

 

 